Citation Nr: 0017447	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  94-36 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for a bilateral 
hearing loss, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1979.

This appeal arises from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The May 1994 rating decision on appeal denied the veteran's 
claim for an increased rating for bilateral defective hearing 
with tinnitus, then rated, as combined, noncompensable (0 
percent).  In March 1997, during the pendency of this appeal, 
the RO increased the rating for a bilateral hearing loss to 
20 percent disabling, and granted a separate 10 percent 
rating for tinnitus.  Inasmuch as the grant of a 20 percent 
rating is not the maximum benefit for a bilateral hearing 
loss under the rating schedule, and as the veteran has not 
expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The 10 percent rating for tinnitus, which was granted by the 
RO in the March 1997 rating decision, is the maximum 
allowable rating for that disability under the rating code.  
See 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1993); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (1999).  The Board also notes, 
however, that the RO considered an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) for the veteran's tinnitus in 
that decision, which rating was denied.  As the veteran did 
not indicate he wished to withdraw his appeal of the issue of 
an increased rating (extra-schedular) for tinnitus, the claim 
for an increased rating for that disability remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.
The veteran also appealed a 1997 RO decision denying a total 
disability rating based on individual unemployability (TDIU), 
and a September 1999 decision that, in part, denied a rating 
in excess of 60 percent for a low back disability and a 
rating in excess of 20 percent for prostatitis.  The RO 
included these issues in a statement of the case issued in 
September 1999.  However, the veteran has not submitted any 
subsequent correspondence that could be construed as a timely 
substantive appeal on the issues of increased ratings for a 
low back disability and prostatitis, and a TDIU.  Since the 
veteran did not perfect his appeal of these issues, the Board 
does not have jurisdiction to act on them.  See 38 C.F.R. 
§§ 20.200, 20.302 (1999); Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  (The Board notes, however, that, as to the former 
two issues (increased ratings), the time period for filing a 
timely substantive appeal has not expired.)  Thus, at this 
time, the Board's jurisdiction is limited to the issues of a 
rating in excess of 20 percent for bilateral hearing loss and 
a rating in excess of 10 percent for tinnitus.
 

FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is shown to manifest 
level I hearing in both ears on December 8, 1993.

2.  The veteran's bilateral hearing loss is shown to manifest 
level VI hearing in the right ear and level IV hearing in the 
left ear on January 28, 1997.

3.  The maximum allowable rating for tinnitus under the 
former and revised rating schedules is 10 percent.

4.  No evidence has been presented showing factors such as a 
marked interference with employment or frequent periods of 
hospitalization, due solely to the service-connected 
tinnitus, as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a bilateral 
hearing loss, currently rated as 20 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.83, 4.1-4.14, 4.87, Diagnostic Code 6102 
(1993); 38 C.F.R. §§ 4.1-4.14, 4.85, Diagnostic Code 6100 
(1999).

2.  The criteria for an increased rating for tinnitus, 
currently rated as 10 percent disabling, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.87a, Diagnostic Code 6260 (1993); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.87, Diagnostic Code 
6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the veteran's claims well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented claims which are not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claims and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's disabilities.  The Board has found nothing in the 
historical record which would lead to a conclusion that the 
current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.  Although the history of a disability 
must be considered, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Documents created in proximity 
to the recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

I.  Bilateral hearing loss

As previously noted, the May 1994 rating decision on appeal 
denied an increased rating for the veteran's bilateral 
defective hearing with tinnitus, then rated, as combined, 
noncompensable (0 percent).  In March 1997, during the 
pendency of this appeal, the RO increased the rating for a 
bilateral hearing loss to 20 percent disabling, and granted a 
separate 10 percent rating for tinnitus, both effective from 
May 3, 1993, the date of receipt of the veteran's claims for 
increased ratings.

The Board notes that by regulatory amendment effective June 
10, 1999, changes were made to the schedular criteria for 
rating the ear, including hearing loss, and other sense organ 
disorders, as set forth in 38 C.F.R. § 4.85-4.87a.  See 61 
Fed. Reg. Vol. 64, No. 90, 25202-25210 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Notes to this amendment, however, 
indicate that the revisions of the sections addressing ear 
and other sense organs are part of the overall revision of 
the rating schedule based on medical advances, etc., rather 
than representing liberalizing interpretations of 
regulations.  As will be noted below, these revisions, even 
when applied, do not affect the rating of this veteran's 
bilateral hearing loss, as the amendment notes they are an 
attempt to assure more equitable ratings in a small number of 
veterans with unusual patterns of hearing impairment.  See 61 
Fed. Reg., supra.

The former rating schedule established eleven auditory acuity 
levels, designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes (DC) 6100 to 6110 (1993).  The revised 
rating schedule continues the eleven auditory acuity levels, 
designated from level I for essentially normal acuity through 
level XI for profound deafness, but now rates all service-
connected hearing impairment under one rating code, DC 6100 
(1999).

In rating a service-connected hearing impairment under either 
the former or revised criteria, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Ratings of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 hertz.  As 
noted above, to rate the degree of disability from hearing 
loss, the revised rating schedule establishes eleven auditory 
acuity levels, designated from level I for essentially normal 
acuity through level XI for profound deafness.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A December 8, 1993 VA audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
35
65
75
LEFT
30
25
35
60
65

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 51 decibels for the right ear and 46 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 96 
percent in the left ear.

Applying these audiometry findings to Table VI of 38 C.F.R. 
§ 4.87 (1993) and 38 C.F.R. § 4.85 (1999), results in a 
numeric designation of level I for the right ear and level I 
for the left ear.  Applying those numeric designations to 
Table VII results in a noncompensable rating under DC 6100 
(1993 & 1999), for the veteran's bilateral hearing loss.  
38 C.F.R. §4.87, Table VI, VII, DC 6100 (1993); 38 C.F.R. 
§4.85, Table VI, VII, DC 6100 (1999).  Accordingly, the Board 
concludes that an increased rating for the veteran's 
bilateral hearing loss, currently rated as 20 percent 
disabling was not warranted on December 8, 1993.

A January 28, 1997 VA audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
60
70
85
95
LEFT
40
50
60
70
80

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 79 decibels for the right ear and 65 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 80 
percent in the left ear.

Applying these audiometry findings to Table VI results in a 
numeric designation of level VI for the right ear and level 
IV for the left ear.  Applying those numeric designations to 
Table VII results in a 20 percent rating under DC 6102 (1993) 
and DC 6100 (1999), for the veteran's bilateral hearing loss.  
38 C.F.R. §4.87, Table VI, VII, DC 6102 (1993); 38 C.F.R. 
§4.85, Table VI, VII, DC 6100 (1999).  Accordingly, the Board 
concludes that an increased rating for the veteran's 
bilateral hearing loss, currently rated as 20 percent 
disabling was not warranted on January 28, 1997.

As there have been no further audiological examination 
reports submitted to date, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's bilateral hearing loss, since 
May 3, 1993.  In determining a rating for a disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be legal error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990).

II.  Tinnitus

As previously noted, the May 1994 rating decision on appeal 
denied an increased rating for the veteran's bilateral 
defective hearing with tinnitus, then rated, as combined, 
noncompensable (0 percent).  In March 1997, during the 
pendency of this appeal, the RO granted a separate 10 percent 
rating for tinnitus, effective from May 3, 1993, the date of 
receipt of the veteran's claim for an increased rating.

As previously noted, the maximum allowable rating for 
tinnitus under 38 C.F.R. § 4.87a, DC 6260 (1993) or 38 C.F.R. 
§ 4.87, DC 6260 (1999), is 10 percent.  Thus, the sole issue 
for consideration is whether the veteran's tinnitus claim 
should be remanded to the RO for consideration of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).

In determining whether the veteran's tinnitus claim should be 
remanded to the RO for consideration of an extra-schedular 
rating, the Board must consider whether his service-connected 
tinnitus disability, standing alone, presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards, such that 
referral to the appropriate officials for consideration of an 
extraschedular rating is warranted.  See 38 C.F.R. 
§ 3.321(b)(1); Fleshman v. Brown, 9 Vet. App. 406, 412 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to service-connected tinnitus, as 
to render impractical the application of the regular 
schedular standards.  In that regard, during his October 1994 
personal hearing, the veteran testified that he wore hearing 
aids in both ears, and that he could "hear a lot more things 
now," and has not contended that his tinnitus, standing 
alone, caused any employment problems.  Accordingly, the 
Board concludes that referral to the appropriate officials 
for consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.












ORDER

An increased rating for a bilateral hearing loss, currently 
rated as 20 percent disabling, is denied.

An increased rating for tinnitus, currently rated as 10 
percent disabling, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

